Mr. Chief Justice QuiñoNes
delivered the opinion of the court.
Margarita Hecht y Sancenón, accompanied by her husband, Julián José de Ahedo, having appeared in the District Court of San Juan through her counsel, Attorney Eafa'el López Landrón, praying for the immediate judicial administration of the estate left upon the death of her natural father, Felipe Iiecht, which occurred in the city of G-eneva, where he had resided a large number of years, and where most of his property was situated, with the exception of some real property in this capital, the petitioner presented in this connection a number of motions tending to the institution of testamentary proceedings relating to her deceased father and the appointment of a temporary administrator of his estate, which were denied by the district court by order of December 30 of last year. She alleges that she appealed from this order to this Supreme Court, in which she appeared through the same counsel, submitting as the only documents for the prosecution of the appeal a copy, certified to by the said attorney, of a statement of facts she alleges to have presented to the district court, and that the latter approved it, for the purposes of the appeal taken from said decision of December 30. She did not submit a copy of the notice of appeal required by section 299 of the Code of Civil Procedure, which she alleges was lost in the office of the clerk, but she did not prove this in any manner whatsoever, nor did she comply with the other requirements of said article of the Code of Procedure.
And, as according to section 303 of said Code, “if the appellant fails to furnish the requisite papers, the appeal may he dismissed,” the undersigned is of the opinion that a decision on the appeal alleged to have been taken by Margarita Hecht y Sancenón in this case does not lie. Upon this point there is a precedent established by this Supreme Court in the case of the appeal taken by José H. Fernández, on behalf of his minor children, against the Estate of Mariano Irizarri et *194al. (10 P. E. Eep. p. 43), involving the annulment and cancellation of records in which this court held, with reference to the two sections of-the Code of Civil Procedure cited, that the rules of procedure are binding upon all those who take part in the proceedings and that they cannot be substituted by the agreement or private understanding of the parties, for which ■reason among others this court dismissed the appeal taken.
Upon these grounds the undersigned justice is of the opiüion that the appeal alleged to have been taken by Margarita Hecht y Sancenón in the case involved should be dismissed with the costs against the appellant.

Dismissed.

. . Justices Hernández, Pigueras, MacLeary and Wolf concurred.